Citation Nr: 1232048	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for circulatory problems, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.  

5.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and secondary to service-connected adenocarcinoma of the prostate and diabetes mellitus, type II.




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from July 2008 and December 2009 rating decisions, by the San Juan, Puerto Rico, Regional Office (RO), which denied the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the reasons set forth below, the Board has determined that additional evidentiary development is required.

Evidentiary development

In a statement dated March 2012, the Veteran indicated that he continued to receive medical treatment at an outpatient clinic and at the VA Medical Center in San Juan, Puerto Rico.  The Board observes that the most recent VA treatment records associated with the Veteran's claims folder are dated November 2009.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

VA examination for bilateral hearing loss disability

The Veteran maintains that he developed hearing loss due to his military service in Vietnam.  His personnel records confirm service in Vietnam and that his duties involved carrying supplies.  His service treatment records are negative for any history, treatment, or diagnosis of a hearing loss disability.  On the contrary, the first documented complaint of or treatment for a hearing impairment was in December 2008.  See a VA treatment record dated December 2008.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including his military service in Vietnam and duties as a supply handler would be consistent with exposure to loud noise in service.

The Board acknowledges that the Veteran's service treatment records do not show any hearing loss disability during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board observes that the Veteran was afforded a VA audiological examination in August 2009.  Although the VA examiner considered the Veteran's report of military noise exposure and diagnosed the Veteran with a left ear hearing loss disability, she did not render an opinion as to whether the Veteran's left ear hearing loss disability is related to his military service.  Moreover, there is no opinion of record as to whether the Veteran's current hearing impairment is related to his in-service noise exposure.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disability and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

VA examination for hypertension and erectile dysfunction

The Veteran has specifically raised the matter of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.  See, e.g., the Veteran's claim for VA benefits dated April 2009.  He further contends that his erectile dysfunction is related to his military service, to include herbicide exposure, and alternatively due to his service-connected adenocarcinoma of the prostate and diabetes mellitus, type II.  

During the adjudication of previous claims [which are not on appeal before the Board], the RO concluded that the Veteran did in fact experience in-service herbicide exposure based on his military service in Vietnam.  For the purposes of the Veteran's erectile dysfunction claim, the Board will also assume that the Veteran experienced herbicide exposure during service.  See 38 U.S.C.A. § 1116(f).  

There is no opinion of record as to whether the Veteran's current erectile dysfunction is related to his military service or service-connected adenocarcinoma of the prostate or diabetes mellitus, or whether his current hypertension is related to the service-connected diabetes mellitus.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's erectile dysfunction and whether such is related to his military service, or alternatively his service-connected adenocarcinoma of the prostate or diabetes mellitus, and whether his hypertension is related to his service-connected diabetes mellitus.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the 
opportunity to identify or submit any additional pertinent evidence in support of his circulatory problems, tinnitus, bilateral hearing loss disability, hypertension, and erectile dysfunction claims, to include any private and/or VA treatment since November 2009.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. All attempts to secure this evidence must be documented in the claims folder.

The RO should also request any records from the VA outpatient clinic and/or VA Medical Center in San Juan, Puerto Rico, from November 2009 pertaining to the Veteran's circulatory problems, tinnitus, bilateral hearing loss disability, hypertension, and erectile dysfunction.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records, VA is unable to secure same, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the RO should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  

After examination of the Veteran and review of the record, and accepting the Veteran's reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a.  Whether the Veteran currently suffers from a bilateral hearing loss disability;

b.  Whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service, including exposure to noise during the Veteran's period of active service.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examination must include appropriate audiological testing.   A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. The RO should also schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and erectile dysfunction.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following:

a. whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current hypertension is caused or aggravated by his service-connected diabetes mellitus, type II.

b. whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current erectile dysfunction is related to his military service, to include herbicide exposure.  

c. Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current erectile dysfunction is caused or aggravated by his service-connected adenocarcinoma of the prostate and/or diabetes mellitus, type II.

Aggravation means that a disability was permanently worsened beyond its normal progression, due to the treatment.  If the examiner finds that the hypertension is aggravated by the diabetes mellitus, or that the erectile dysfunction is aggravated by the adenocarcinoma of the prostate and/or diabetes mellitus, then he/she should quantify the degree of aggravation.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is expressly asked to provide the opinion and to explain why he/she has opined that way.

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


